Citation Nr: 0709933	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel






INTRODUCTION

The veteran served on active military duty from October 1942 
to July 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in Waco, Texas where 
the RO determined that new and material evidence had not been 
submitted and denied the veteran's request to reopen the 
issue of entitlement to service connection for a psychiatric 
disability.  


FINDINGS OF FACT

1.  The RO severed service connection for a psychiatric 
disability in a December 1955 decision due to clear and 
unmistakable error of a June 1948 rating decision.

2.  The veteran appealed the RO's December 1955 decision, and 
the Board affirmed the RO's action to sever the veteran's 
service connection for a psychiatric disability in a November 
1956 decision.

3.  Evidence received since the Board's November 1956 
decision is not so significant that it raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a psychiatric 
disability.


CONCLUSIONS OF LAW

1.  The November 1956 decision by the Board of Veterans 
Appeals (Board) upholding the RO's December 1955 decision to 
sever the veteran's service connection for a psychiatric 
disability is final.  38 U.S.C. §§ 705, 709 (1952); 38 C.F.R. 
§ 19.5 (1949); currently 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2006).

2.  New and material evidence having not been submitted, the 
claim of entitlement to service connection for a psychiatric 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by July 2004 letter.  This letter 
advised the veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  The 
veteran was essentially asked to submit any evidence in his 
possession that pertains to his claim including medical 
records, his own statements and buddy statements.  Therefore, 
the Board finds that he was provided with the notice required 
by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The record shows that the RO has secured the 
veteran's service medical records, a record of enlistment, VA 
medical treatment records, private medical records and 
statements from the veteran.  The veteran has not identified 
any additional records that may still be outstanding and 
indicated in a December 2006 statement that he had no 
additional evidence.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been any different had complete VCAA 
notice been provided at an earlier time.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veteran's Claims (Court) held in 
part that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. 

In a July 2004 VCAA letter, the January 2004 and December 
2004 rating decisions, and a February 2005 statement of the 
case (SOC), the veteran was notified by the RO of the need to 
submit new and material evidence and was given pertinent 
notice describing what evidence was necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the Board's 
November 1956 denial.  Subsequently, the veteran responded by 
submitting a statement in support of claim, and the RO issued 
a June 2006 supplemental statement of the case (SSOC) and a 
November 2006 SSOC.  Accordingly, further development along 
these lines is not required.  Therefore, no additional VA 
development is required to satisfy the statutory duty to 
assist the veteran and provide him appropriate notice.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In light of the Board's denial of the veteran's claim for 
service connection for a psychiatric disability, no 
disability rating or effective date will be assigned, so
there can be no possibility of any prejudice to the veteran 
under the holding
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the 
above reasons, it
is not prejudicial to the veteran for the Board to proceed to 
finally decide 
the issue discussed in this decision.  See Conway v. 
Principi, 353 F.3d 1369
 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

New and Material

The RO initially granted service connection for a psychiatric 
disability in a June 1948 rating decision, and severed 
service connection in a December 1955 decision due to clear 
and mistakable error.  The evidence before the RO at that 
time included service medical records which provided medical 
reports and statements of the veteran that he suffered from 
nervousness or anxiety his entire life.  The veteran appealed 
the December 1955 decision and provided examples of his 
anxiety problems from his grade school days onward.  The 
veteran did not assert that any particular experience in 
service triggered or aggravated this problem but essentially 
indicated that his discharge for this condition was a 
continuation of his problems before service.  No medical 
evidence indicated the contrary.  The Board affirmed the RO's 
action in a November 1956 decision.  The Board found that the 
veteran's nervous condition existed prior to his military 
service, that it was not aggravated by an event in service 
and that there was no competent evidence of a medical nexus 
linking the nervous condition and service.

In statements, dated April 2004 and April 2006, the veteran 
indicated that he was unable to find out why his service 
connection was stopped, that he was told at one point by the 
VA nothing could be done about it and that because of the 
maze of regulations and his family concerns, he did not 
pursue the matter.  He also stated that the problem was not 
giving him trouble at that time.  

The Board notes that the claims file contains a copy of the 
November 23, 1956 notice to the veteran confirming that a 
copy of the Board's November 21, 1956 decision regarding his 
appeal was sent to the veteran.  In the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)).  The Board's November 1956 decision is final.  
See 38 U.S.C. §§ 705, 709 (1952); 38 C.F.R. § 19.5 (1949); 
currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2006).

However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

By regulation, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran filed to reopen his claim for service connection 
for a psychiatric disability in August 2003.  Pertinent 
evidence of record following discharge from active duty in 
July 1943 begins in December 2000 with treatment records from 
the veteran's physician, Dr. Trout, and includes a medical 
report from Dr. Salas, a private physician, and treatment 
records from the VA.  However, these records are silent as to 
a nexus, or link, between the claimed disability and military 
service.  Although there is a reference to anxiety under the 
veteran's past medical history in VA records, the Board notes 
that the records overall describe the veteran's medical 
treatment unrelated to the claimed disability.  The records 
do not even provide a current diagnosis pertinent to the 
claimed disability.

The medical records from 2000 onward, submitted in support of 
the claim, contain no evidence that the veteran suffers from 
a psychiatric disability and that such a disability occurred 
in or was aggravated by service.  There is simply no medical 
evidence of a nexus between the claimed condition and 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).  
Accordingly, the newly received evidence proves nothing that 
was not previously shown. i.e., the veteran has suffered from 
nervousness which he believes to be service connected without 
a medical opinion that it was incurred or aggravated during 
military service. 

While the veteran asserts that his nervous condition was 
caused or aggravated by his military service and that it has 
continued up to the present time, the veteran's statements 
are not "new" assertions.  In addition, the veteran is not 
competent to offer evidence as to diagnosis, medical 
etiology, or causation. See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge", aff'd sub 
nom.  Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. 
denied, 119 S.Ct. 404 (1998). See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

As the veteran's statements are not new evidence within the 
context of 38 C.F.R. § 3.156, the claim is denied.  Finally, 
since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

The application to reopen a claim of entitlement to service 
connection for a psychiatric disability is denied.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


